NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

IN RE CHRISTIAN VERDON, STEWES BOURBAN,
AND GILLES DERRIEY,

2011-1602
(Serial No. 11/424,046)

Appeals from the United States Patent and Trade-
mark Office, Board of Patent Appea1s and Interferences

ON MOTION

Before PRosT, MAYER and REYNA, Circuit Judges.
PER CURIAM.

ORDER

The Director of the United States Patent and Trade-
mark Office (PTO) moves to waive the requirements of
Fed. Cir. R. 27 (f) and to remand for further proceedings
Christian Verdon et ai. oppose remand and requests that
this court reverse the decision of the Board of Patent
Appeals and Interferences or allow this matter to be fully
briefed and heard by a merits pane1. Verdon moves to file
a surreply in opposition to Director’s reply.

IN RE VERDON 2

The appellants applied for a patent covering a sealed
case that involves edge-to-edge assembly of the glass on
the case. For eXample, the edge-to-edge assembly can be
used to improve the aesthetic appearance of a wristwatch.
Claim 1, which is representative of the subject matter,
covers in relevant part a "sealed case" compromising "a
middle part having a shoulder having a given hue,” a
"back cover delimiting a compartment," and "a glass cover
closing the compartment," wherein "the glass is bonded or
welded art joint zones at least partially covering the
shoulder of the middle part[.]" t

The examiner rejected claims 1-12 and 14-24 as un-
patentable for obviousness under 35 U.S.C. § 103 based
upon two prior art patents, including EP 1 122 620 Al
and its U.S. equivalent U.S. Patent 7,167,689 (the Martin
reference), which discloses a “crystal for radiotelephone
watch” consisting of a case, a watch crystal mounted to
the case by the use of a bezel, and a flexible electrical
connector called a "zebra connector” used to connect
conductive pads individually to printed circuits contained
within the case. The examiner’s explanation for his
ruling was that the bezel and zebra connector disclosed
the "middle part" claimed by Verdon. The Board affirmed
the examiner’s rejections.

The Director now concedes that “Martin’s Zebra con-
nector (31) is not part of the ‘middle part’ as claimed,” and
th_us, "without element (31) satisfying the claimed re-
quirements of a ‘middle part” the sole rejection on appeal
is -_not sustainable[.]” Although Verdon suggests that we
should reverse the Board’s decision, we deem it the better
course to remand for the Board to reassess its obviousness
analysis and its claim construction in light of the Direc-
tor’s concession of error.

Accordingly,

3 IN RE VERDON

IT ls ORDERED THAT:

(1) The motions are granted. The appeal is remanded
for further proceedings consistent with this order.

(2) Each side shall bear its own costs.

FOR THE CoURT
AUG l 3 mm /S/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Raymond T. Chen, Esq.
Joerg-Uwe Szipl, Esq.
519 us counfl)'i§.i=l=ais son
THE FEDERAL CIHCUIT
.AUG 13 ZU12

JAN HORBALY
C|.ERK